UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:001-33009 Britton & Koontz Capital Corporation (Exact name of registrant as specified in its charter) Mississippi 64-0665423 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Main Street Natchez, Mississippi 39120 (Address of principal executive offices) (Zip Code) (601) 445-5576 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Common Stock, $2.50 Par Value Name of each exchange on which registered The NASDAQ Capital Market Securities registered pursuant to Section 12(g) of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [] Yes[X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. [] Yes[X] No Table of Contents Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[] Yes [] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer[] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[X] No The aggregate market value of the registrant’s common equity held by non-affiliates at March 13, 2010, computed by reference to the price of $11.80 per share, the price at which the registrant’s common equity was last sold as of June 30, 2009, is $22,123,017. The registrant had 2,135,466 shares of common stock outstanding as of March 13, DOCUMENTS INCORPORATED BY REFERENCE Portions of the Definitive Proxy Statement of Britton & Koontz Capital Corporation with respect to its 2010 Annual Meeting of Shareholdersare incorporated by reference into Part III of this Annual Report on Form 10-K. Table of Contents CROSS REFERENCE INDEX TO FORM 10-K PART I Page No. ITEM1. * BUSINESS 1 ITEM 1A. * RISK FACTORS 7 ITEM 1B. * UNRESOLVED STAFF COMMENTS 7 ITEM2. * PROPERTIES 7 ITEM3. * LEGAL PROCEEDINGS 8 ITEM4. * RESERVED 8 PART II ITEM5. * MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 9 ITEM6. * SELECTED FINANCIAL DATA 10 ITEM7. * MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM7A. * QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 27 ITEM8. * FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 27 ITEM9. * CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 69 ITEM 9A(T). * CONTROLS AND PROCEDURES 69 ITEM 9B. * OTHER INFORMATION 69 PART III ITEM 10. ** DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 70 ITEM 11. ** EXECUTIVE COMPENSATION 71 ITEM 12 ** SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 71 ITEM 13 ** CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 72 ITEM 14. ** PRINCIPAL ACCOUNTING FEES AND SERVICES 72 PART IV ITEM 15 * EXHIBITS, FINANCIAL STATEMENT SCHEDULES 73 SIGNATURES EXHIBITS * Included herein. ** Incorporated by reference from Britton & Koontz Capital Corporation’s Definitive Proxy Statement for its 2010 Annual Meeting of Shareholders in accordance with Instruction G(3) of Form 10-K. Table of Contents (THIS PAGE INTENTIONALLY LEFT BLANK) Table of Contents PART I This Annual Report on Form 10-K includes “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Although Britton & Koontz Capital Corporation (the “Company”) believes that the expectations reflected in such forward-looking statements are reasonable, such forward-looking statements are based on numerous assumptions (some of which may prove to be incorrect) and are subject to risks and uncertainties which could cause the actual results to differ materially from the Company’s expectations.Such statements are based on management’s beliefs as well as assumptions made by and information currently available to management.When used in the Company’s documents or oral presentations, the words “anticipate,” “estimate,” “expect,” “objective,” “projection,” “forecast,” “goal” and similar expressions are intended to identify forward-looking statements.In addition to any assumptions and other factors referred to specifically in connection with such forward-looking statements, factors that could cause the Company’s actual results to differ materially from those contemplated in any forward-looking statements include, among others, increased competition, regulatory factors, economic conditions, changing market conditions, availability or cost of capital, employee workforce factors, costs and other effects of legal and administrative proceedings, and changes in federal, state or local legislative requirements.The Company undertakes no obligation to update or revise any forward-looking statements, whether as a result of changes in actual results or changes in assumptions or on account of other factors affecting such statements. The information set forth in this Annual Report on Form 10-K is as of March 12, 2010, unless otherwise indicated herein. Item 1.Business. General The Company Britton & Koontz Capital Corporation was organized as a Mississippi business corporation in July 1982.Later that year, the Company became a one-bank holding company registered under the Bank Holding Company Act of 1956, as amended, when it acquired all of the issued and outstanding shares of Britton & Koontz Bank, National Association, a national banking association headquartered in Natchez, Mississippi (the “Bank”).The Bank is a wholly-owned subsidiary of the Company, and stock of the Bank is the Company’s most significant asset. Dividends received by the Company from the Bank for the year ended December 31, 2008 were $2.8 million, while no dividends were paid by the Bank to the Company for the year ended December 31, 2009, due to the national recession and its impact on regional and local economies.Over the past several years, the Bank paid dividends to the Company in excess of the amount needed to satisfy dividends declared by the Company.Thus the Company accumulated cash and it used this cash to pay dividends in 2009.The Company expects dividend payments to resume in 2010 and continue to be the Company’s major source of income. As of December 31, 2009, the Company had total consolidated assets of approximately $393 million and total consolidated stockholders’ equity of approximately $40 million.Financial information about the Company, including information with respect to revenues from external customers, profit and loss and total assets for 2009 and 2008, is contained in Item 8, Financial Statements and Supplementary Data. 1 Table of Contents The Company entered into a Trust Services Agreement with National Independent Trust Company, a national banking association doing business as Argent Trust Company, headquartered in Ruston, Louisiana.Effective January 1, 2007, Argent Trust Company assumed all responsibilities associated with the Bank’s trust services, having been duly appointed successor trustee for all Bank trust accounts.Argent Trust Company performs certain fiduciary services for customers transferred from and referred by the Bankto Argent Trust Company.In return, the Bankreceives a specified percentage of the fee income generated by Argent Trust Company. During the third quarter of 2009, the Company entered into a networking arrangement with Argent Financial Group, an affiliate of Argent Trust Company also based in Ruston, Louisiana, to move the Company’s brokerage business and related networking arrangements from its prior provider.Under the new networking arrangement, Argent Financial Group leases space from the Company in its Baton Rouge and Natchez offices.The Company and Argent Financial Group may refer business to their respective financial specialists; however, unlike the terms of the prior arrangement, financial consultant personnel are not employees of the Company.The Company also is no longer responsible for the office expenses and other related selling expenses associated with networking activities.The majority of the revenue the Company receives from this relationship is derived from lease payments by Argent Financial Group. The Bank The Bank provides commercial and consumer banking to customers in Adams and Warren Counties, Mississippi, and East Baton Rouge Parish, Louisiana, and the adjoining counties and parishes in Mississippi and Louisiana.The Bank conducts its full-service banking business from its main office and two branch offices in Natchez, Adams County, Mississippi, two branches in Vicksburg, Warren County, Mississippi, and three branch offices in Baton Rouge, East Baton Rouge Parish, Louisiana.The geographical area serviced by the Bank is economically diverse and includes public and private sector industries, including government service, manufacturing, tourism, agriculture and oil and gas exploration.The Bank is not dependent on any one customer or group of customers in any of its activities, and it has no foreign operations. The products and services offered by the Bank include personal and commercial checking accounts, money market deposit accounts, savings accounts, automated clearinghouse services, safe deposit box facilities, and brokerage services through Argent Financial Group.The Bank also offers access to automated teller machines and cash management services including remote deposit, money transfer, direct deposit payroll and sweep accounts.The Bank is a full-service residential and commercial mortgage lender and engages in other commercial and consumer lending activities, including, among other things, the issuance of VISA credit cards and letters of credit. Income from the Bank’s lending activities, including loan interest, fees and gains on sales of mortgage loans, represent the largest component of the Bank’s total operating revenue.This source accounted for 58% and 62% of the
